Citation Nr: 0507663	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  04-15 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma, 
to include as secondary to ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The served on active duty for more than 20 years with periods 
of service between February 1941 and June 1961.

The current appeal to the Board of Veterans' Appeals (Board) 
arose from September and October 2000 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In September 2000 the RO denied entitlement to service 
connection for lymphoma as secondary to ionizing radiation 
exposure.  In October 2000 the RO denied entitlement to 
service connection for non-Hodgkin's lymphoma.

The Board has construed the veteran's request for a local 
hearing before a Hearing Officer at the RO in November 2000 
as a notice of disagreement the above RO determinations.  The 
request for such hearing was cancelled in July 2001.

In November 2004 the veteran provided oral testimony before 
the undersigned Veterans' Law Judge sitting at the RO.  A 
transcript of his testimony has been associated with the 
claims file.


FINDINGS OF FACT

1.  The Defense Threat Reduction Agency (DTRA) has found that 
the veteran's ship the USS Euryale was anchored at Sasebo 
from September 28, 1945 until January 12, 1946, with the 
exception of an anchorage in Hiro Wan from October 17, 1945 
to October 29, 1945.

2.  Sasebo is approximately 180 miles from Hiroshima and 30 
miles from Nagasaki; while the USS Euryale anchored in Hiro 
Wan, it never docked, and anchorage  at Hiro Wan was just 
beyond the 10 mile limit to Hiroshima; the USS Euryale's deck 
logs show no operations in the vicinity of Nagasaki and no 
shore duty.

3.  The evidence establishes that the veteran was not exposed 
to inservice radiation from Hiroshima or Nagasaki because the 
DTRA's findings establish that he does not meet the VA 
definition of a radiation-exposed veteran, as he did not 
engage in radiation-risk activity.

4.  Non-Hodgkin's lymphoma was not shown in service or for 
many years thereafter, and was not disabling to a compensable 
degree during the first post service year.

5.  The competent and probative medical evidence of record 
establishes that post service diagnosed non-Hodgkin's 
lymphoma has not been linked to active service on any basis.


CONCLUSION OF LAW

Non-Hodgkin's lymphoma was not incurred in or aggravated by 
active service; and may not be presumed to have been incurred 
in service to include as secondary to ionizing radiation 
exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309(a), (d), 3.311 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The served on active duty for more than 20 years with periods 
of service between February 1941 and June 1961.  He served 
aboard a number of ships including the USS Euryale.  The 
service medical records contain no evidence or finding of 
non-Hodgkin's lymphoma.

A May 1981 VA general medical examination of the veteran is 
negative for any evidence or finding of non-Hodgkin's 
lymphoma.

A March 1982 VA hospital summary is negative for any evidence 
or finding of non-Hodgkin's lymphoma.

In a July 1998 letter, DMM, Supervisor, Military Personnel 
Technician, of the Bureau of Naval Personnel, advised that 
the USS Euryale earned the Navy Occupation Service Medal.  A 
ship history was enclosed.  The attached history shows that 
on September 16, 1945, the USS Euryale left Guam and sailed 
for Okinawa and Sasebo.  Until January 1946, the USS Euryale 
worked with Japanese submarines, maintaining them and 
preparing them for disposal.  On February 22, 1946, the USS 
Euryale arrived at San Francisco, and was decommissioned and 
placed in reserve on October 7, 1946.

The veteran filed a claim of entitlement to service 
connection for non-Hodgkin's lymphoma in June 1999.  Later 
dated statements show his version of dates of assignment on 
the USS Euryale.

In support of his claim of entitlement to service connection 
for non-Hodgkin's lymphoma the veteran submitted a 
substantial quantity of private medical treatment reports and 
correspondence which in the aggregate show that non-Hodgkin's 
lymphoma was diagnosed in 1996.  

In a July 2000 letter JAR (initials), Secretary-Treasurer of 
the USS Euryale Reunion Association advised that the veteran 
was a radioman who served aboard this ship throughout the 
time it was assigned as part of the United States Occupation 
Forces in Japan.  Mr. JAR advised that the USS Euryale 
arrived in Sasebo on the island of Kyushu, Japan, on 
September 28, 1945.  

On October 16, it departed for Kure, Hiro Wan, on Honshu 
Island, and returned to Sasebo on October 31, remaining there 
until January 12, 1946, at which time it departed for Guam, 
Eniwetok, Pearl Harbor, and San Francisco where the veteran 
prepared the ship for decommissioning.

In an August 2000 letter a private physician advised that the 
veteran has non-Hodgkin's lymphoma which is one of the 
malignancies that can be caused by ionizing radiation.

In his November 2000 letter, JAR, Secretary Treasurer of the 
of the USS Euryale Reunion Association advised that the 
veteran was aboard this ship during its assignment to Sasebo, 
Kyushu, Japan, beginning September 28, 1945.  JAR stated that 
as a radioman during that time, he could confirm that the 
veteran accompanied Lieutenant ST on shore patrol duty in the 
vicinity of Nagasaki.  JAR noted he had vivid memories of 
their description of the bombed-out city that they saw from a 
nearby hillside.  JAR stated that there were other USS 
Euryale radiomen who were currently members of the 
association who could corroborate this testimony.  At the 
time, many of them wished they could have had the opportunity 
to see Nagasaki for themselves, so they were particularly 
interested in hearing the veteran and Lieutenant ST describe 
their experience.

Associated with the claims file in March 2001 were the deck 
logs of the USS Euryale.  The deck logs show no operations in 
the vicinity of Nagasaki and no shore duty.

Associated with the claims file in March 2001 was a document 
titled "Instructions for Personnel on Liberty in Kure, Hiro 
Area."  It contains directives as to conduct and limitations 
on activities of those men going ashore.

VA conducted a lymphoma disorders examination of the 
veteran in July 2001.  It was noted by history that he 
had been diagnosed with non-Hodgkin's lymphoma in July 
1998.  The examiner diagnosed non-Hodgkin's lymphoma on 
the basis of the veteran's report.  According to him, 
the disease was quiescent and had received no treatment.  
The examiner noted that he did not uncover any evidence 
of non-Hodgkin's lymphoma on examination.

On file is a letter to the RO dated in August 2001, from KGM, 
Captain, Medical Service Corps, United States Navy, Officer 
in Charge.  Captain KGM noted he was responding to the RO's 
July 2001 letter requesting the radiation exposure history of 
the veteran.  He advised that the Navy Dosimetry Center 
maintained a computer registry of all Navy and Marine Corps 
personnel occupational exposure to ionizing radiation since 
1947.  

After searching the database, he did not find any records 
concerning the veteran.  Captain KGM advised that he had 
forwarded the RO's request to the DTRA.  He stated that this 
organization may have information regarding exposure to 
ionizing radiation in association with US Navy forces 
occupying Japan during the time period from October 1945 to 
January 1946.  Captain KGM advised that copies of the 
veteran's DD Form 1141, Record of Occupational Exposure to 
Ionizing Radiation, may be found in his medical record.

On file is a letter dated in January 2002 from, DMS, Nuclear 
Test Personnel Review, Technology Development Directorate, of 
the DTRA to the RO responding to the latter's inquiry as to 
whether the veteran was exposed to ionizing radiation in 
connection his service aboard the USS Euryale during World 
War II.  Mr. DMS noted that in Title 38, Code of Federal 
Regulations (38 C.F.R. § 3.309), the Department of Veterans 
Affairs (VA) defines the occupation of Hiroshima and Nagasaki 
as:

"Official military duties within 10 miles of the 
city limits of either Hiroshima or Nagasaki, Japan, 
which were required to perform or support military 
occupation functions such as occupation of 
territory, control of the population, stabilization 
of the government, demilitarization of the Japanese 
military, rehabilitation of the infrastructure or 
deactivation and conversion of war plants or 
materials."

Mr. DMS also noted that VA further defines the American 
occupation of Hiroshima and Nagasaki as the period of 
August 6, 1945, through July 1, 1946.

Mr. DMS wrote that according to an abstract of service 
in the veteran's medical records, he was aboard the USS 
Euryale from its arrival in Sasebo on September 28, 
1945, through June 11, 1946.  He was assigned to 
Commander Submarine Division 181 until September 30.  

During the period from October 1 through November 10, 
1945, he was assigned to Commander Submarine Division 
131.  The ship was anchored at Sasebo, Japan, from 
September 28, 1945, until January 12, 1946, with the 
exception of an anchorage in Hiro Wan from October 17-
29, 1945.  

Mr. DMS noted that Sasebo is approximately 180 miles 
from Hiroshima and 30 miles from Nagasaki.  A review of 
the USS Euryale's deck logs showed no operations in the 
vicinity of Nagasaki and no shore patrol duty for the 
veteran.  Additionally, while the ship was anchored in 
Hiro Wan (near Kure), it did not qualify for 
participation because it remained at anchor and never 
docked.  The anchorage at Hiro Wan was just beyond the 
10 mile limit to Hiroshima.  

Mr. DMS noted in summary that Navy records do not 
document the veteran's presence with the American 
occupation forces in Hiroshima or Nagasaki, Japan.  Mr. 
DMA also advised that if the veteran had any 
documentation showing that he was ashore at Kure, the 
DTRA would be pleased to confirm or research such on his 
behalf.

In October 2003 the veteran submitted in support of his claim 
an article from the internet titled "Delayed Effects and the 
Latency Period."  The article shows that cancers and 
leukemias brought about by exposure to ionizing radiation are 
not observable until years later.  For this reason, such 
diseases were called "delayed effects."

In a July 2003 letter, Dr. JKO advised that the veteran had 
been seeing him since October 1996.  He was status post gold 
seeds and XRT which had slowed down his non-Hodgkin's 
lymphoma.  

On file is a letter dated in March 2004, from PB, Captain, 
United States Naval Reserve (Retired).  He advised that 
during World War II he was an enlisted member of the ship's 
company of the USS Euryale, a submarine tender.  The veteran 
was a radioman, as was Mr. PB.  

At Hiro Wan, near Kure, the captain granted liberty, and both 
he and the veteran were eligible.  The captain published a 
list of "does" and "don'ts", a copy of which the veteran 
had retained.

On file is a letter dated in October 2004, from JTR, who 
advised that he had served with the veteran as a radioman 
aboard the USS Euryale, a submarine tender.  Mr. JTR notes 
that both he and the veteran frequently went on liberty.  
Their ship arrived in Sasebo, Japan, on September 28, 1945, 
as part of the Japanese Occupation Forces.  Their assignment 
was to dismantle productive facilities and destroy many of 
the submarines housed at Sasebo.  With the exception of an 
anchorage in Hiro Wan, near Kure, from October 17-29, 1945, 
the ship remained in Sasebo, until January 12, 1946.  While 
the ship was anchored at Hiro Wan, the Captain granted 
liberty to ships company into Kure and Hiro.  He and the 
veteran were granted liberty along with many others.

In November 2004 the veteran provided oral testimony before 
the undersigned Veterans' Law Judge sitting at the RO.  A 
transcript of his testimony has been associated with the 
claims file.


Criteria
General Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Continuous service for 90 days or more during a period of war 
or peacetime service after December 31, 1946, and post 
service development of a presumptive disease such as 
malignant tumors disabling to a compensable degree during the 
first post service year from the date of termination of such 
service establishes a rebuttable presumption that the disease 
was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Moreover, that a condition or injury occurred in service 
alone is not enough; there must be a current disability 
resulting from that condition or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2004).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity. When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2004), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

A lay person is competent to testify only as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  
A layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a lay person's observation is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.


Special Criteria Pertaining to Ionizing Radiation

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  

There are certain types of cancer that are presumptively 
service connected specific to radiation-exposed veterans.  
38 U.S.C.A. § 1112(c) (West 2002); 38 C.F.R. § 3.309(d) 
(2004).  

Second, "radiogenic diseases" may be service connected 
pursuant to 38 C.F.R. § 3.311 (2004).  

Third, service connection may be granted under 38 C.F.R. 
§ 3.303(d) (2004), by showing that the disease or malady was 
incurred during or aggravated by service, as discussed above.  
See Combee v. Brown, 34 F.3d 1039, 1040, 1043 (Fed. Cir. 
1994); McGuire v. West, 11 Vet. App. 274, 277 (1998).  

With respect to the first method, the Board notes section 
3.309(d)(1) provides that the diseases listed in paragraph 
(d)(2) of this section shall be service-connected if they 
become manifest in a radiation-exposed veteran.  

The provisions of section 3.309(d) limit the diseases subject 
to presumptive service connection to those specified in 
section 3.309(d)(2). 

As to the second method, the provisions of 38 C.F.R. § 3.311 
provide for development of claims based on a contention of 
radiation exposure during active service and post-service 
development of a radiogenic disease.  The provisions do not 
give rise to a presumption of service connection, but rather 
establish a procedure for handling claims brought by 
radiation exposed veterans or their survivors.  See Ramey v. 
Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  

Section 3.311 essentially states that, in all claims in which 
it is established that a radiogenic disease first became 
manifest after service, and it is contended that the disease 
resulted from radiation exposure, a dose assessment will be 
made.  

The regulation provides a list of recognized radiogenic 
diseases in subsection 3.311(b)(2), and the regulatory time 
period when the diseases must become manifest.  38 C.F.R. 
§ 3.311(b)(5).  

In addition, subsection 3.311(b)(4) provides that, even if 
the claimed disease is not one that is already recognized as 
radiogenic under subsection 3.311(b)(2), the claim will still 
be considered, or developed, pursuant to 38 C.F.R. § 3.311 if 
the veteran cites or submits competent scientific or medical 
evidence that the claimed disease is radiogenic.

The term "radiation-risk activity" includes the occupation 
of Hiroshima or Nagasaki, Japan, by United States forces 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946.  38 C.F.R. § 3.309(d)(3)(ii)(B).  




The term occupation of Hiroshima or Nagasaki, Japan, by 
United States forces means official military duties within 10 
miles of the city limits of either Hiroshima or Nagasaki, 
Japan, which were required to perform or support military 
occupation functions such as occupation of territory, control 
of the population, stabilization of the government, 
demilitarization of the Japanese military, rehabilitation of 
the infrastructure or deactivation and conversion of war 
plants or materials.  38 C.F.R. § 3.309(d)(3)(vi).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

Preliminary Matter -- Duties to Notify & to Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  



This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply and 
which evidence VA will obtain on his or her behalf, and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the September and October 2000 rating 
decisions, and the March 2004 Statement of the Case (SOC) 
cite the law and regulations that are applicable to the 
appeal and explain why the RO denied the claim.  The SOC sets 
forth the text of the VCAA regulations.  

In addition, in June 2001 and June 2003 the RO sent the 
veteran letters that explained the expanded VA notification 
and duty to assist obligations under the VCAA.  The letters 
advised him that private or VA medical records would be 
obtained if he provided the names and addresses of all 
sources of treatment and the approximate dates of treatment.  

The letters explained that VA would help him obtain evidence 
such as medical records, employment records, or records from 
Federal agencies if he furnished enough information to 
enable VA to request them.  

The forms required to authorize the release of private 
medical records to VA were provided.  The letters served to 
put the veteran on notice of the applicability and effect of 
the VCAA and of his rights and responsibilities under the 
law.  

The decision of the United States Court of Appeals for 
Veterans Claims (CAVC) in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) (usually the RO) 
decision on a claim for VA benefits.  

In this case, the initial AOJ decisions were made before 
November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where 
the initial AOJ decision was made before the enactment of the 
VCAA and is pursuing further judicial review on this matter.  

However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini II that essentially 
adopted the same rationale as its withdrawn predecessor, the 
Board finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error.  

In the present case, since the VCAA notification letters were 
not sent to the veteran before the AOJ adjudications that led 
to this appeal, its timing does not comply with the express 
requirements of the law as found by the CAVC in Pelegrini II.  

However, the CAVC in Pelegrini II has left open the 
possibility that a notice error may be found to be non-
prejudicial to a claimant.  All the VCAA requires is that the 
duty to notify be satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Accordingly, while the VCAA notice was not provided before 
the first AOJ adjudication of the claim, notice was provided 
before the transfer and certification of the case to the 
Board.  After the notice was provided, the veteran was given 
ample time in which to respond.  Thereafter, the case was 
readjudicated and a SOC was provided to him.  

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, notwithstanding Pelegrini 
II, to decide the appeal at the present time does not result 
in prejudice to the veteran.  

With respect to the content of a VCAA notice, the decision in 
Pelegrini II held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  

The new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  The veteran 
has been afforded numerous opportunities to submit additional 
evidence.  In this case, although the VCAA notice letters 
that were provided to the appellant did not contain the 
"fourth element," the Board finds that the veteran did have 
actual notice of the obligation to submit all relevant 
evidence to VA.  

The Board finds that in the context of the entire record, the 
content requirements for a VCAA notice have been amply 
satisfied by the above notifications.  

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The record reflects that the relevant evidence in this case 
has been developed to the extent possible.  All available 
relevant Government documents have been obtained.  The record 
does not identify any additional Government or private 
records which have not been obtained or for which reasonable 
procurements efforts have not been made.  Accordingly, VA has 
satisfied the notification and duty to assist provisions of 
the law and no further actions pursuant to the VCAA need be 
undertaken on the veteran's behalf.  Adjudication of the 
claim may proceed, consistent with the VCAA.  

In the circumstances of this case, no further procedural or 
evidentiary development would serve any useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  


General Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection.  To establish 
entitlement to service connection, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis) Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) Layno v. Brown, 6 Vet. App. 465, 
469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); and (3) a nexus between the in-service disease or 
injury and the current disability (medical evidence) 
Grottveit v. Brown, 5 Vet. App. 91. 93 (1993).  See Caluza v. 
Brown, 7 Vet. App. 498 (1995); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran has met the first requirement to prevail on a 
claim of entitlement to service connection; that is, he has 
the disability at issue claimed as non-Hodgkin's lymphoma.  
He does not satisfy the other two requirements for prevailing 
on a claim for service connection.  That is, there is no 
evidence or finding of non-Hodgkin's lymphoma in service, nor 
disabling to a compensable degree during the first post 
service year.

On the contrary, based on the accumulated evidence associated 
with the claims file, such disorder was initially manifest in 
the mid-1990's.  There is no competent medical evidence 
linking such disorder to service.

The veteran is a lay person who has expressed an opinion 
relating his non-Hodgkin's lymphoma to service.  He is not 
competent to address causation or etiology of his heart 
disease.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

However, the veteran's claim is not predicated on the basis 
of direct service incurrence, nor on a presumptive basis with 
application of general service connection criteria reported 
earlier.  

The veteran argues that his non-Hodgkin's lymphoma is 
directly related to exposure to ionizing radiation said to 
have occurred as a member of American Occupation Forces in 
Japan during World War II.  The Board addresses this 
contention below.


Service Connection on the Basis of Ionizing Radiation 
Exposure

The Board reiterates or again sets force the necessary 
qualifying criteria for prevailing on a claim of entitlement 
to service connection for a disability, non-Hodgkin's 
lymphoma in the veteran's case, below.

The term "radiation-risk activity" includes the occupation 
of Hiroshima or Nagasaki, Japan, by United States forces 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946.  38 C.F.R. § 3.309(d)(3)(ii)(B).  

The term occupation of Hiroshima or Nagasaki, Japan, by 
United States forces means official military duties within 10 
miles of the city limits of either Hiroshima or Nagasaki, 
Japan, which were required to perform or support military 
occupation functions such as occupation of territory, control 
of the population, stabilization of the government, 
demilitarization of the Japanese military, rehabilitation of 
the infrastructure or deactivation and conversion of war 
plants or materials.  38 C.F.R. § 3.309(d)(3)(vi).  

After a careful review of the record, the Board finds that 
service connection for non-Hodgkin's lymphoma is not 
warranted with application of the pertinent radiation 
criteria set out above in detail.

Presumptive service connection based on 38 C.F.R. § 3.309(d) 
is not warranted.  Even though non-Hodgkin's lymphoma is one 
of the diseases recognized by VA, the veteran is not a 
radiation exposed veteran and did not engage in radiation 
risk activity as defined by the pertinent governing criteria 
above, despite his contentions to the contrary.  

Correspondence from the DTRA establishes that the veteran was 
not a member of the American Occupation forces in Hiroshima 
or Nagasaki, Japan.  In this regard, the USS Euryale's deck 
logs disclosed no operations in the vicinity of Nagasaki and 
no shore duty patrol.

As to Hiroshima, the veteran's ship was anchored at Sasebo, 
approximately 180 miles from Hiroshima and 30 miles from 
Nagasaki.  While the USS Euryale had anchored in Hiro Wan 
(near Kure), it did not qualify for participation because it 
remained at anchor and never docked.  The anchorage at Hiro 
Wan was just beyond the 10 mile limit to Hiroshima.  Thus, 
the veteran does not qualify as a member of the American 
Occupation Forces of Japan.  The above discussed evidence is 
official information from the DTRA.  

The Board must accept this evidence as opposed to 
correspondence from the veteran and other contemporaries of 
his who served with him aboard the USS Euryale.  The official 
information from the DTRA directly contradicts the 
recollections of the veteran and fellow servicemen.  The 
Board notes that the DTRA has offered to confirm or research 
the veteran's documentation to the contrary.  The veteran has 
submitted no such documentation (official), but has provided 
correspondence from his contemporaries.

It is well to note in passing that the Navy Dosimetry Center 
found no records belonging to the veteran after a search of 
the database.  The veteran's service medical records on file 
do not include a Record of Occupational Exposure to Ionizing 
Radiation.  

Simply put, in view of the evidentiary record and with 
application of all pertinent governing criteria, the Board 
finds there exists no basis upon which to predicate a grant 
of entitlement to service connection for non-Hodgkin's 
lymphoma to include on the basis of radiation exposure.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, (a), (d), 3.311 (2004).  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for non-Hodgkin's lymphoma.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for non-Hodgkin's lymphoma, 
include as secondary to ionizing radiation exposure is 
denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


